Citation Nr: 1218431	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-04 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a right knee disability.

4.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from April 1971 to April 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Seattle, Washington, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to the benefits sought.

The issues of service connection for a low back disability and left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is presumed sound on entry into service with regard to bilateral pes planus.

2.  Bilateral pes planus was first manifested on active duty service and has persisted since that time.


CONCLUSION OF LAW

The criteria for service connection of bilateral pes planus are met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Analysis

When no pre-existing injury or disease is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's injury or disease was both pre-existing and not aggravated by service.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999).  It is an onerous evidentiary standard, requiring that the result be undebatable.  Cotant v. West, 17 Vet. App. 116, 131 (2003).

The government may show a lack of aggravation by establishing, by clear and unmistakable evidence, that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  38 U.S.C. §1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits. 

However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection and the claim is granted.  No deduction for the degree of disability existing at the time of entrance will be made.  See 38 C.F.R. § 3.322.

The Veteran alleges that his bilateral pes planus existed prior to service and was chronically aggravated by service.  Service treatment records reveal no objective notation or subjective report of the condition at any time.  The examination for induction is silent regarding any objective findings or subjective reports of pes planus or foot pain; the feet are noted to be normal at entry and at separation.  

The Veteran and his wife have submitted competent lay evidence of foot problems before, during, and since service.  The Veteran reports he has experienced foot pain since childhood, and that he was born with flat feet.  A friend who knew him prior to service also reported that the Veteran had flat feet before service, but he did not describe the basis for such knowledge.  

A private doctor has indicated there is evidence that the flat foot deformity is congenital; Dr. RAF stated in May 2008 that the Veteran's flexible flat foot deformity was "consistent with presence since birth."  The February 2011 VA examiner also stated that the Veteran "has pes planus since birth," though it appears this conclusion is based on the Veteran's report and not upon physical findings.

In any case, the undisputed competent and credible evidence of record establishes that congenital bilateral flexible flat foot deformity existed prior to service.  The evidence of record is clear and unmistakable; the first prong of the test for rebuttal of the presumption of soundness is met.

The second prong, however, is not met.  The government cannot meet its burden of showing by clear and unmistakable evidence that the bilateral flat foot disability was not aggravated during military service.  Although contemporaneous records do not corroborate the current reports of increased symptoms during service, they also do not contradict such reports.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Private and VA doctors have indicated that increased symptomatology would be consistent with military duties.  At best, the evidence regarding aggravation during service would be in equipoise, well short of the clear and unmistakable burden of proof, balancing lay reports of pain with silence by doctors.

The presumption of soundness is therefore not rebutted, as both prongs of the test are not met.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The Veteran's bilateral pes planus did not exist prior to service, as a matter of law.  As the competent lay and medical evidence of record indicates the Veteran's pes planus became (more) symptomatic during service, and such symptoms have continued since service, service connection for bilateral pes planus must be allowed.  Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Accordingly, service connection for bilateral pes planus is warranted.


ORDER

Service connection for bilateral pes planus is granted.


REMAND

With regard to the remaining issues on appeal, further remand is required to ensure compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


Right and Left Knees

The December 2010 Board decision remanded the Veteran's claims with regard to the left and right knees for provision of a VA examination with a medical opinion on etiology.  Such examination was conducted in February 2011.  Unfortunately, the examination is not adequate for adjudication purposes, and further remand is required.

The Board had recharacterized the issues on appeal as two separate matters involving the left and the right knees, to better reflect the differing medical histories of the joints.  The examiner, however, appears to have again conflated the issues and has considered the same factors in evaluating both knees.  Additionally, the examiner applied an incorrect legal standard in rendering his opinion; he cited a portion of the remand discussion regarding the decision to provide an examination under McLendon v. Nicholson, 20 Vet. App. 79 (2006), and did not consider the higher "at least as likely as not" standard actually applicable to the claims.  The language used in rendering the opinion indicates possible involvement of in-service damage in current disability, but does not do so in the context of the correct legal standard.

For the left knee, the evidence of record establishes that the Veteran sustained an injury prior to service; the condition was noted on examination for entry into service.  There was no in-service treatment for or complaint of left knee problems, and no left knee abnormalities or complaints were noted on examination for separation.  In contrast, the Veteran has competently reported continuous left knee problems during service, to include pain and swelling, corroborated by a friend.  The Veteran and his wife report continuing symptoms since service.  Recent medical records confirm the presence of a current left knee disability.

For the right knee, no problems are noted on entry examination, separation examination, or in treatment records during active duty.  The Veteran and his friend again report continuous right knee problems during service, and the Veteran and his wife have stated that such problems have continued since service.  Recent medical records confirm the presence of a current right knee disability.

The Veteran was involved in a motor vehicle accident in November 2004, in which he injured both knees.  Private medical records indicate that he also sustained a torn right medial meniscus at that time.

On remand, the examiner must review the claims file in its entirety and provide a complete physical examination of the Veteran's left and right knees prior to rendering a medical opinion regarding any relationship between current any current disability and service.

Low Back

The Veteran does not allege any injury or disease in service which directly caused his current low back complaints.  He instead alleges that his lower extremity disabilities-pes planus and knee problems-have caused the current low back problems.  The question cannot be resolved until all issues of service connection involving the lower extremities are resolved.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered)

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Joints examination.  The claims folder must be reviewed in conjunction with the examination.  All current disabilities of the left and right knees must be identified.  

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

a) For the left knee, the examiner must opine as to whether there was any permanent increase in disability over the course of service.  In other words, was the left knee worse at separation than at entry?  Specific findings showing such worsening or supporting the opinion are required.

If so, the examiner must opine as to whether clear and unmistakable evidence establishes that such increased disability was due to the natural progression of the disability.  Clear and unmistakable evidence means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  The clear and unmistakable evidence standard is an "onerous" one.  Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)).  

The potential roles of nonservice factors in current disability (e.g., age, car accident) must be discussed.

b)  For the right knee, the examiner must opine as to whether it is at least as likely as not that any currently diagnosed right knee disability was caused or aggravated by service.  Aggravated means worsened beyond the natural progression.  In other words, is the current disability worse than would be expected if the Veteran had not served?  The potential roles of nonservice factors in current disability (e.g., age, car accident) must be discussed.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated, to include an examination with opinion regarding the lower back.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


